DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
As to claim 1, line 7, “the magnetization direction” lacks antecedent basis.
As to claim 1, line 8, “the component” lacks antecedent basis.
As to claim 1, lines 8-9, “azimuthal angle” lacks antecedent basis.
As to claim 1, line 12, “the mirror plane” lacks antecedent basis.
As to claim 2, line 4, “the magnetization vector” lacks antecedent basis.
As to claim 2, line 5, “the remanence” lacks antecedent basis.
As to claim 2, line 6, “the azimuthal” lacks antecedent basis.
As to claim 16, line 7, “the magnetization direction” lacks antecedent basis.
As to claim 16, line 8, “the component” lacks antecedent basis.
As to claim 16, lines 8-9, “azimuthal angle” lacks antecedent basis.
As to claim 16, line 12, “the mirror plane” lacks antecedent basis.
As to claim 16, line 22, what is “Φ0”?
As to claim 16, line 23, “the magnetization vector” lacks antecedent basis.
As to claim 16, line 24, “the remanence” lacks antecedent basis.
As to claim 16, line 26, what is ““Φ2”?

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
Appropriate correction is required.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higuchi and Bluemler et al. disclose art in magnet used for MRI or Nuclear Magnetic Resonance systems.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl